Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA FedEx August 4, 2011 Ms. Alison White Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:The Lincoln National Life Insurance Company Lincoln Life Variable Annuity Account N Lincoln ChoicePlusSM Fusion (File No. 333-174367) Dear Ms. White: This letter is in response to your comments of August 1, 2011. The attached prospectus is blacklined to show the changes made in response to those comments. 1.Fund Fee Table – Per comment 8(b), the charges for the LVIP Vanguard International Equity Fund do not add up correctly. Response: The charges have been corrected. 2.Expense Examples – Per Comment 9, please revise the examples on page 12 to reflect the selection of the i4Life Advantage with Guaranteed Income Benefit (version 4) and the EGMDB. Response: A new set of examples has been added to reflect the selection of the i4Life Advantage with Guaranteed Income Benefit (version 4) and the EGMDB. 3. Description of the Funds – Per Comment 11, please add either to the existing footnote or in a new footnote that no other fund company guarantees or will guarantee the performance of the funds. Response: We have added disclosure to the footnote on page 21 that performance is not guaranteed with respect to any of the other funds offered under the contract. 4.Premium Based Charge – Per Comment 12 (a)(iv), please confirm how the Premium Based Charge is used to recover losses on distribution costs when a contractowner withdraws or surrenders before the costs are recovered, given that the charge is collected for seven years regardless of whether the contractowner withdraws or surrenders early. Response: We have confirmed that thePremium Based Charge is used compensate us for the cost we experience on contract distribution costs whencontractowners surrender or withdraw before distribution costs have been recovered. We have revised the disclosure on page 23 to remove the word “loss” and replace it with the word “cost”. 5. Rider Charges – Per Comment 14(d)(iv), please provide a more detailed explanation to staff regarding under what circumstances the charge for Lincoln Lifetime Income Advantage 2.0 would increase. Response: The rider charge is based upon partial and full surrender experience, mortality experience, contractowner investment experience, solvency and profit margins, and the goals and objectives of the Lincoln hedging program. Significant changes in one or more of these categories could result in rider charge increases. 6.General Comments a. Please revise the prospectus to incorporate all applicable changes to InvestmentSolutions. b. Please add the capitalized term "Investment Requirements" to the Special Terms section. c. The charges in the i4LIFE® Advantage section (pg. 28) do not match the tables (i.e. the charge during the Lifetime Income Period). d. The charges in the middle of i4LIFE® Advantage for purchasers of Lincoln Lifetime Income Advantage 2.0 (pg. 29) do not match the fee tables. Responses: a. Applicable changes made in InvestmentSolutions have been made in this prospectus. b. This definition for Investment Requirements has been added to the Special Terms section. c. The charges have been corrected in the i4LIFE® Advantage section (bottom pg. 28). d. The charges have been corrected in the i4LIFE® Advantage for purchasers of Lincoln Lifetime Income Advantage 2.0 section (pg. 29). Please call me at 860-466-1222 with further comments and questions. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel Lincoln ChoicePlusSM Fusion Lincoln Life Variable Annuity Account N Individual Variable Annuity Contracts Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
